Citation Nr: 1618503	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-29 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for left knee, moderate tricompartmental osteoarthritis with instability.

2.  Entitlement to an increased initial rating in excess of 10 percent for left knee moderate tricompartmental osteoarthritis with lost motion.  

3.  Entitlement to a total disability rating for compensation purposes based upon unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to April 1988 and from May 1988 to November 1994.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

During the course of the appeal, a May 2010 rating decision granted entitlement to service connection for moderate tricompartmental osteoarthritis with lost motion, left knee as associated with the service-connected moderate tricompartmental osteoarthritis with instability and assigned an initial 10 percent rating from August 26, 2008.  As discussed by the Board's November 2011 remand, the issue is part and parcel to the increased rating issue adjudicated by the appealed December 2008 rating decision and is listed as an issue on appeal.  See VAOPGCPREC 23-97.

The Veteran participated in a January 2011 hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims folder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Board's November 2011 remand requested that the AOJ request the Veteran's Social Security Administration (SSA) records.  Unfortunately, the SSA records were stored on a compact disc (CD), which was physically broken when received and reviewed by the Board.  The Board must remand to obtain copies of the records for review prior to adjudication of the issues.  

The Veteran's representative has requested a new VA examination.  As the claims are being remanded to obtain SSA records, new VA examinations should be completed and updated VA medical treatment records should also be requested.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Concerning the claim for entitlement to a TDIU, a January 2012 VA examiner opined that the Veteran's service-connected left knee disabilities and resultant right knee condition were not likely to impact the Veteran's ability to obtain and maintain substantially gainful full-time sedentary employment as per the limitations noted on exam.  It was noted that the conditions impacted his ability to obtain and maintain substantially gainful employment that required physical job duties.  However, the VA examiner did not address the Veteran's work history as a custodian or his high school education in terms of his ability to secure or follow a substantially gainful occupation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").  The Board finds that a new opinion is required to address all of the Veteran's service-connected disabilities and his prior work and education history.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's Social Security Administration records and associate the records with the claims folder.  

2.  Request updated VA medical treatment records from the Detroit VAMC.  

3.  Schedule the Veteran for a VA medical examination to determine the current nature and severity of his service-connected left knee disabilities.  The claims folder must be made available to the examiner for review and the examiner must note that the claims folder was reviewed.  Any indicated tests and studies must be completed.  

All symptoms and manifestations of the left knee disabilities must be noted in the report including ranges of motion.  

The examiner should note, in degrees, if repeated range of motion testing results in additional limitation of motion, or in additional functional loss.

The examiner should note the degree(s) of additional range of motion loss due to pain on use and during flare-ups.

If there is functional loss/impairment, the examiner should express the degree of additional range of motion loss, if possible.

Rationale for all opinions expressed must be provided.

4.  Request a VA medical opinion regarding the impact and effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  The Veteran's claims folder must be made available for review and the examiner must indicate that a review was completed.  

Following review of the claims folder, the examiner is asked to comment on the functional impact of all of the Veteran's service-connected disabilities, in combination, on his ability to work, consistent with his high school education and occupational experience as a custodian.

Rationale must be provided for any opinion offered.

5.  After completing the above action, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative.  After an appropriate amount of time for response, return the appeal to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).















	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

